Title: To George Washington from Captains Thomas Bartholomew Bowen and Benjamin Bartholomew, 25 May 1779
From: Bowen, Thomas Bartholomew,Bartholomew, Benjamin
To: Washington, George



May it please your Excellency
Camp Millstone [N.J.]May 25th 1779

The Captains of the Pennsylvania Line, having some time ago had the honour to address your Excellency on the subject of Captain Prowells promotion; and having since received a Letter from Governor Reed, containing some facts relative to that matter, with his Idea thereof; Also the Copy of a Letter from Mr Secretary Scull to Major General St Clair, inclosing certain resolves of Congress, on which he with certain emphatical marks is pleased to put his own peremptory construction. do with the utmost deference beg leave to lay them before your Excellency—intreating that you will, amidst the multiplicity of more important concerns, be pleased to grant them a moments consideration; when we flatter ourselves your Excellency will readily see, not only the principle on which Captain Prowell holds his present rank, but the means by which he obtain’d it.
As the Gentlemen aggrieved wish only for a candid investigation, they have not the least objection to the mode proposed (or rather dictated) by Mr Scull should your Excellency be pleased to approve it.
We intreat your Excellency’s pardon if we again presume to beg your interposition in a matter which we humbly conceive injures the whole line of Officers belonging to our State. And are with perfect reliance on your Justice. Your Excellency’s Most Obedt Hble Servts
(Sign’d by order & in behalfof the Pennsylvania Captains)T.B. Bowen Captn 9th R.P.Benjn Bartholomew Capt. 5th P. Regt
